Citation Nr: 0807543	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for hypothyroidism, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for benign prostatic 
hypertrophy with urinary problems (prostate disorder), to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4. Entitlement to service connection for bipolar disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 1972 
and from December 1990 to March 1991.  The veteran's DD Form 
214 indicates that he served in the Southwest Asia Theater of 
operations from January 19, 1991, to March 11, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claims for service 
connection.

The appeals for service connection for chronic fatigue 
syndrome and for bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2. The veteran has been diagnosed as having hypothyroidism, 
and the preponderance of the evidence is against a finding 
that hypothyroidism is related to service.

3.  A prostate disorder was not shown in service or within a 
year after active service and is not shown to be related to 
service or an event of service origin.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypothyroidism, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are not met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.303, 3.307, 
3.317 (2007).

2.  The criteria for service connection for a prostate 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. § 1101, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.303, 3.307, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to service connection for 
hypothyroidism and  prostate disorder, including service 
connection as due to undiagnosed illness.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was told that it was his 
responsibility to submit evidence and/or information in her 
or his possession to the AOJ.  The letter also advised the 
veteran on the evidence necessary to substantiate claims 
based on Gulf War Environmental Hazards.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received notice regarding disability evaluations 
and effective dates in June 2006, prior to final adjudication 
of the claims in the August 2006 supplemental statement of 
the case.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private treatment records.  Although the 
records from the veteran's second period of service only 
include a separation examination, the veteran has stated that 
he did not receive any medical treatment in service and 
stated in March 2005 that any service medical records from 
this time would not be probative in this appeal.  The veteran 
was afforded a VA medical examination in December 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran stated in August 2006 that there was no 
additional evidence which would support his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002), Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  A medically 
unexplained chronic multi symptom illness is one defined by a 
cluster of signs or symptoms, and specifically includes 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  
There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(ii)(C). 




1.  Hypothyroidism

Hypothyroidism is not a qualifying chronic disability under 
38 C.F.R. § 3.317, and having such a diagnosis effectively 
moots consideration of an undiagnosed illness theory of 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  Accordingly, no further consideration is warranted on 
a presumptive basis, and the veteran's claim will now be 
considered on a direct service connection basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran was first diagnosed with hypothyroidism in May 
2003, after he began experiencing increasing fatigue, 
lethargy, dizziness, memory loss, and difficulty 
concentrating.  He is treated with a thyroid medication.  The 
veteran contends that his thyroid problems are related to 
service and that the disorder went undiagnosed for many 
years.  While the veteran is certainly competent to testify 
as to his own symptoms, his testimony alone, without the 
support of a medical opinion as to diagnosis and causation, 
is not sufficient evidence to grant his claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007), Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

There is no medical evidence of record that suggests a 
medical nexus between the veteran's current hypothyroidism 
and service.  The private medical records associated with the 
claims folder only show treatment and the current level of 
disability.  The 1971-72 service medical records are silent 
for complaints of or treatment for a thyroid disorder, and 
the veteran stated that he sought no medical treatment during 
his 1990-91 period of service.  Neither separation 
examination notes thyroid problems.

The earliest evidence of a diagnosis of hypothyroidism is 
dated 2003, over ten years after the veteran's last period of 
active duty.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a disease in service which resulted in 
chronic disorder or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the last period 
of active duty and the first complaints or symptoms of 
hypothyroidism is itself evidence which tends to show that 
hypothyroidism did not have its onset in service or for many 
years thereafter.

The Board has considered the veteran's statements regarding 
his hypothyroidism and his belief that it is related to 
service.  The preponderance of the evidence is against the 
veteran's appeal for service connection.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the appeal 
cannot be granted.

2.  Prostate Disorder

Benign prostatic hypertrophy with urinary symptoms is not a 
qualifying chronic disability under 38 C.F.R. § 3.317, and 
having such a diagnosis effectively moots consideration of an 
undiagnosed illness theory of service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Accordingly, no 
further consideration is warranted on a presumptive basis, 
and the veteran's claim will now be considered on a direct 
service connection basis.  See Combee, supra.

The veteran explained that he first began experiencing 
urinary difficulties in the early to mid-1990s, and first 
sought treatment for these problems in 2001.  The veteran 
currently has a diagnosis of benign prostatic hypertrophy 
with urinary symptoms.  He states that his current 
medications only partially relieve his symptoms and he must 
get up at least three times a night to urinate.  The veteran 
contends that his prostate problems are related to service 
and that the disorder went undiagnosed for many years.  While 
the veteran is certainly competent to testify as to his own 
symptoms, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  See Barr, supra, 
Jones, supra, Espiritu, supra.

There is no medical evidence of record that suggests a 
medical nexus between the veteran's current prostate problems 
and service.  The private medical records associated with the 
claims folder only show treatment and the current level of 
disability.  The 1971-72 service medical records are silent 
for complaints of or treatment for a prostate disorder, and 
the veteran stated that he sought no medical treatment during 
his 1990-91 period of service.  Neither separation 
examination notes prostate problems.

The earliest evidence of a diagnosis of prostate problems is 
dated 2001, ten years after the veteran's last period of 
active duty.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had a disease in service which resulted in 
chronic disorder or persistent symptoms thereafter.  See 
Forshey, supra.  The lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the last period of active duty and the first 
complaints or symptoms of any prostate problems is itself 
evidence which tends to show that the veteran's current 
prostate disorder did not have its onset in service or for 
many years thereafter.

The Board has considered the veteran's statements regarding 
his prostate difficulties and his belief that they are 
related to service.  The preponderance of the evidence is 
against the veteran's appeal for service connection.  Because 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the appeal cannot be granted.


ORDER

The appeal for service connection for hypothyroidism is 
denied.

The appeal for service connection for benign prostatic 
hypertrophy with urinary problems is denied.


REMAND

Although the veteran has been diagnosed with chronic fatigue 
syndrome, it is unclear whether the veteran's fatigue meets 
the regulatory requirements of such a diagnosis.  See 
38 C.F.R. § 4.88a.  The VA examination conducted in December 
2004 did not address these criteria.  Also, the Board notes 
that fatigue could be a symptom of an undiagnosed illness 
other than chronic fatigue syndrome, and could be service-
connected as such.  A new examination is needed to address 
these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

The veteran stated in November 2004 that he was going to 
participate in a Gulf War Registry examination.  If he has 
already done so, the report of this examination should be 
associated with the claims file, as it may be probative in 
the claim for service connection for chronic fatigue 
syndrome.  If the veteran never attended a Gulf War Registry 
examination, then one should be scheduled.

Bipolar disorder is not a qualifying chronic disability under 
38 C.F.R. § 3.317, and having such a diagnosis effectively 
moots consideration of an undiagnosed illness theory of 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317. However, the veteran may be entitled to service 
connection on a direct basis.  The veteran has stated that he 
first began experiencing the symptoms of bipolar disorder in 
the mid-1990s.  Dr. Deardorff notes in December 2001 that he 
reported a twenty-year history of bipolar disorder.  The 
veteran first sought treatment for and was diagnosed with 
bipolar disorder by Dr. Deardorff in December 2001.  It 
appears that the veteran experienced some mental problems 
during his first period of service in 1971 and 1972.  His 
separation examination shows a "character and behavior 
disorder" and his service medical records contain a June 
1972 opinion that he should be separated from service due to 
a "character behavior disorder, the type being adult 
adjustment reaction and immature behavior as manifested by 
his inability to adapt and conform."  The claims file does 
not contain medical evaluation board records or service 
personnel records related to the veteran's separation due to 
a mental disorder.  These records must be obtained, and the 
veteran must be afforded a new VA examination to determine 
whether his current bipolar disorder could be related to his 
mental problems during his first period of service.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

In particular, the notice should advise 
the veteran as to the VA requirements 
for a diagnosis of chronic fatigue 
syndrome and that the veteran may also 
be entitled to service connection for 
fatigue if he can show it is a symptom 
of an undiagnosed illness.

2.  A request for the veteran's service 
personnel file, including records of 
any medical evaluation board 
proceedings relating to his separation 
in 1972, should be submitted to the 
National Personnel Records Center.  
These records should be associated with 
the claims file.  If these records 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

3.  Determine whether the veteran was 
afforded a Gulf War Registry 
examination.  If such an examination 
was accomplished, the report should be 
associated with the claims file.  If 
such an examination was not 
accomplished, then one should be 
conducted.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner for a mental 
disorders examination.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical, including a 
discussion of the veteran's symptoms 
during his first period of service in 
1971-72.

The examiner should state whether the 
veteran's current bipolar disorder is 
at least as likely as not related to 
mental problems or symptoms the veteran 
experienced during the 1971-72 period 
of service.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

5.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner for a 
chronic fatigue syndrome examination.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, particularly 
focusing on symptoms of fatigue and 
chronic fatigue syndrome.  All other 
clinical conditions that may produce 
similar symptoms should be excluded.

The examiner should state whether the 
veteran's symptoms include (1) new 
onset of debilitating fatigue severe 
enough to reduce daily activity to less 
than 50 percent of the usual level for 
at least six months; and (2) six or 
more of the following (list the 
applicable symptoms):  (i) acute onset 
of the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 
24 hours or longer after exercise, 
(vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) 
sleep disturbance.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


